           Case 2:19-cv-01269-JAD-NJK Document 29 Filed 11/23/20 Page 1 of 2




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
 8   NEILL SAMUELL,                                        Case No.: 2:19-cv-01269-JAD-NJK
 9          Plaintiff(s),                                                ORDER
10   v.                                                              [Docket No. 28]
11   ALMONA, et al.,
12          Defendant(s).
13         Pending before the Court is Plaintiff’s motion for clarification as to the process for
14 effectuating service on Defendant Shanon Ennis-Wright. Docket No. 28. The Court hereby
15 clarifies for Plaintiff that he must furnish the U.S. Marshal with the USM-285 form with the
16 address section for Defendant Ennis-Wright left blank as his address is sealed.
17         Consistent with the above, the motion for clarification is GRANTED. The Court further
18 ORDERS as follows:
19         •   The Clerk’s Office is instructed to mail Plaintiff another blank copy of the USM-285
20             form.
21         •   Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
22             USM-285 form (with Defendant’s address omitted).
23         •   The Clerk’s Office shall deliver the complaint and summons for Defendant Ennis-
24             Wright to the U.S. Marshal for service.
25         •   Within twenty days after receiving from the U.S. Marshal a copy of the Form USM-
26             285, showing whether service has been accomplished, Plaintiff must file a notice
27             identifying whether Defendant Ennis-Wright was served. If service was unsuccessful
28             and Plaintiff wishes to have service attempted again, a motion must be filed identifying

                                                    1
     Case 2:19-cv-01269-JAD-NJK Document 29 Filed 11/23/20 Page 2 of 2




 1       the unserved defendant and specifying a detailed name and/or address for said
 2       defendant, or whether some other manner of service should be attempted.
 3   •   Defendant’s address shall remain sealed and shall not be provided to Plaintiff.
 4   IT IS SO ORDERED.
 5   Dated: November 23, 2020
 6                                                        ______________________________
                                                          Nancy J. Koppe
 7                                                        United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
